       Case 7:16-mc-01007 Document 11 Filed on 01/13/21 in TXSD Page 1 of 1
                                                                                                               United States District Court
                                                                                                                  Southern District of Texas

                                                                                                                     ENTERED
                                                                                                                   January 13, 2021
                                    UNITED STATES DISTRICT COURT
                                                                                                                  Nathan Ochsner, Clerk
                                     SOUTHERN DISTRICT OF TEXAS
                                         MCALLEN DIVISION


MICHAEL DONRELL PRUITT                                          §
                                                                §
VS.                                                             §
                                                                § MISC. ACTION NO. 7:16-MC-01007
KRISTOPHER HUERTA, et al.                                       §


                    ORDER ADOPTING REPORT AND RECOMMENDATION
         Pending before the Court is Plaintiff Michael Donnell Pruitt’s civil rights action pursuant
to 42 U.S.C. § 1983, which had been referred to the Magistrate Court for a report and
recommendation.            On October 19, 2020, the Magistrate Court issued the Report and
Recommendation, recommending that this action be dismissed. The time for filing objections has
passed and no objections have been filed.
         Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and
Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and
Recommendation in its entirety. Accordingly, it is hereby ORDERED that Plaintiff’s § 1983
civil rights action is DISMISSED.
         IT IS SO ORDERED.
         DONE at McAllen, Texas, this 13th day of January, 2021.


                                                                 ___________________________________
                                                                 Micaela Alvarez
                                                                 United States District Judge




1
  As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed,
the [district] court need only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.’” Douglas v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (quoting Fed. R. Civ. P. 72(b)
advisory committee’s note (1983)) superceded by statute on other grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery
Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th Cir. Apr. 2, 2012).


1/1
